MINTON, C.J.,
concurring:
I concur with the majority opinion, although I feel compelled to write separately to express my view that the Truth in Sentencing issues for which we reverse Mullikan’s sentence were not properly preserved at trial. In my view, the trial court deserves credit for ably dealing with the arguments that were actually presented to it. I concur with reversing the sentence here because I believe the admission of factual details of prior crimes amounted to palpable error under Kentucky Rules of Criminal Procedure (RCr) 10.26. And I support adopting a clear rule prohibiting the admission of factual details of prior crimes under Truth in Sentencing.
The majority reverses this sentence because the trial court allowed into evidence in the sentencing phase details beyond the statutory elements of prior convictions. I do not recall there being an objection raised in the trial court to the overall level of detail presented concerning prior convictions. So I believe the issue was unpre-served. But I agree with the majority *110that presenting factual details of prior crimes beyond their statutory elements should not be permitted. And such evidence amounted to palpable error because the description of Mullikan’s grasping a store clerk’s neck and choking her was quite prejudicial.
The record reveals that the basis of Mullikan’s objections at trial was different from our grounds for reversing. At trial, Mullikan voiced simply an objection to Lt. Horch testifying to one specific detail: a victim’s age. And the Commonwealth responded to Lt. Horch’s testimony about the victim being sixty or seventy years old by stating that information about her age was inconsequential and that the victim was actually younger — essentially retracting the testimony about her age.
In addition to objecting to evidence of the victim’s age, Mullikan raised what he termed a “hearsay objection” to Lt. Horch’s testifying about Mullikan’s prior convictions with the explanation that Lt. Horch was not the investigating officer. Lt. Horch, of course, lacked personal knowledge of the details surrounding Mullikan’s earlier case. But because the Commonwealth represented that Lt. Horch had some general knowledge of the earlier case as the supervising officer, the trial court permitted Lt. Horch to testify further but ruled that he could only testify to his general knowledge about the offenses and not to specifics like the victim’s age. Mullikan did not object further to the hearsay nature of Lt. Horch’s testimony.
Although Mullikan often referred to Lt. Horch’s testimony as hearsay in his brief to this Court, the parties did not argue hearsay or any exceptions or exclusions to the hearsay rule in their briefs to this Court. Mullikan argued in his brief to this Court that Lt. Horch’s testimony was too detailed — an argument he never made to the trial court apart from the specific objection to the victim’s age.
In fairness to the trial process, I believe that we are reversing on grounds never argued to the trial judge and, to a large extent, perhaps also on grounds not fully argued to this Court. In light of the actual arguments presented to the trial court and our inconsistent precedent regarding the amount of detail that may be presented in Truth in Sentencing concerning prior convictions, I cannot fault the trial court’s handling of the sentencing phase of this trial. I do agree that a new sentencing phase is necessary so that a jury can fairly determine an appropriate sentence without its judgment being clouded by factual details of prior convictions. For that reason, I concur with the majority opinion.